NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NANNETTE G. HUMMEL,                             No.    19-16008

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04381-JJT

 v.
                                                MEMORANDUM*
MARICOPA COUNTY ADULT
PROBATION DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted April 1, 2020**
                               Pasadena, California

Before: WARDLAW, MURGUIA, and MILLER, Circuit Judges.

      Nannette Hummel (“Hummel”) appeals the district court’s summary

judgment in favor of Maricopa County Adult Probation Department (“APD”) in

her employment action under the Americans with Disabilities Act (“ADA”). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a grant of summary judgment. Summers v. A. Teichert & Son, Inc.,

127 F.3d 1150, 1152 (9th Cir. 1997). We have jurisdiction under 28 U.S.C. §

1291, and we reverse and remand to the district court for further proceedings

consistent with this memorandum.

      The ADA prohibits an employer from discriminating “against a qualified

individual on the basis of disability.” 42 U.S.C. § 12112. The ADA defines a

“qualified individual” as an “individual who, with or without reasonable

accommodation, can perform the essential functions of the employment position

that such individual holds or desires.” 42 U.S.C. § 12111(8) (emphasis added); see

also 29 C.F.R. § 1630.2(m).

      Contrary to the district court’s conclusion, Hummel is not precluded from

being a “qualified individual” simply because she was unable to perform essential

functions of her position at the time of her termination. See Nunes v. Wal-Mart

Stores, Inc., 164 F.3d 1243, 1247 (9th Cir. 1999); Humphrey v. Mem’l Hosps.

Ass’n, 239 F.3d 1128, 1135 (9th Cir. 2001). In fact, a reasonable accommodation

may take the form of an extended leave of absence that will, in the future, enable

an individual to perform her essential job duties. Nunes, 164 F.3d at 1247;

Humphrey, 239 F.3d at 1135–36. It appears the district court erroneously failed to

consider whether Hummel’s leave extension request was a reasonable

accommodation that would enable her to perform the essential functions of her


                                         2
position.

      To avoid summary judgment in favor of his or her employer, an employee

need only show that an “‘accommodation’ seems reasonable on its face, i.e.,

ordinarily or in the run of cases.” U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 401

(2002). “Once the plaintiff has made this showing, the defendant/employer then

must show special (typically case-specific) circumstances that demonstrate undue

hardship in the particular circumstances.” Id. at 402. Importantly, the ADA “does

not require an employee to show that a leave of absence is certain or even likely to

be successful to prove that it is a reasonable accommodation,” and an employee

only needs “to satisfy the minimal requirement that a leave of absence could

plausibly have enabled [her] adequately to perform her job.” Humphrey, 239 F.3d

at 1136.

      Viewing the evidence in the light most favorable to Hummel, there is a

genuine dispute of material fact regarding whether her requested accommodation

of an extension of her leave would have enabled her to perform the essential duties

of her job. The district court therefore erred in granting summary judgment on the

ground that Hummel was not a “qualified individual” without first determining if

there was a triable issue as to whether her requested extension of leave was a

reasonable accommodation. On remand, the district court may address in the first

instance whether there is a triable issue regarding whether Hummel’s additional


                                         3
leave request would have posed an “undue hardship” for APD.

      REVERSED AND REMANDED.




                                      4